Case 0:20-cv-60520-RAR Document 111 Entered on FLSD Docket 03/16/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-CV-60520-RUIZ/STRAUSS


  SERENDIPITY AT SEA, LLC,

           Plaintiff,
  v.

  UNDERWRITERS AT LLOYD’S OF
  LONDON SUBSCRIBING TO POLICY
  NUMBER 187581,

           Defendant.
                                        /

                        ORDER DENYING PLAINTIFF’S DAUBERT 1 MOTION

           THIS MATTER came before the Court upon Plaintiff’s Daubert Motion to Exclude

  Opinion Testimony of Defendant Underwriters’ Expert Thomas E. Danti (“Motion”) [DE 60]. The

  Motion has been referred to me, pursuant to 28 U.S.C. § 636(b)(1)(A) and the Magistrate Judge

  Rules of the Local Rules of the Southern District of Florida, to take all action as required by law

  [DE 110]. I have reviewed the Motion, the Response [DE 67] and Reply [DE 72] thereto, and all

  other pertinent portions of the record. For the reasons discussed herein, the Motion will be

  DENIED.

                                            BACKGROUND

           Plaintiff owns a 61-foot yacht, M/Y Serendipity (“Vessel”), that was damaged on August

  30, 2019 by Hurricane Dorian, while docked in the Bahamas. Shortly thereafter, Plaintiff filed an

  insurance claim (“Claim”), which was subsequently denied. Consequently, Plaintiff commenced

  this action against Defendant, Underwriters at Lloyd’s of London Subscribing to Policy Number



  1
      See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).
Case 0:20-cv-60520-RAR Document 111 Entered on FLSD Docket 03/16/2021 Page 2 of 9




  187581 (“Insurer”), asserting that Insurer breached the subject insurance policy by denying the

  Claim. Insurer has raised various defenses and has argued it properly denied the Claim for three

  separate reasons: (1) Plaintiff breached a Captain Warranty (which warrants that “a full time

  licensed captain is employed for the maintenance and care of the vessel and is aboard while

  underway”); (2) Plaintiff breached a hurricane plan; and (3) Plaintiff misrepresented information

  in its insurance application.

         Defendant has retained Thomas E. Danti (“Danti”) as an expert in this matter. Danti

  submitted an expert report dated October 7, 2020 (“Danti Report”) [DE 67-1]. Therein, he

  provides several opinions based on his review of the facts and his “experience as a Seaman, Officer

  in the Merchant Marine, Commander in the United States Naval Reserve, Yacht Captain, Professor

  of Marine Science at Florida Institute of Technology, Instructor/Dean of Chapman School of

  Seamanship, NMC approved Instructor . . . .” Danti Report at 2, 4-8. He opines that: (1) Plaintiff’s

  failure to employ a full-time licensed captain contributed to the loss of the Vessel; (2) the agreed

  mooring location for the Vessel (Cape Marina in Port Canaveral, Florida) offers favorable

  hurricane protection features; (3) Automatic Identification System (“AIS”) tracking showed

  numerous vessels departing the Bahamas before Hurricane Dorian; and (4) the Vessel was not

  prepared for hurricane season, and its lack of preparation contributed to its loss. See id. at 4-8.

                                        LEGAL STANDARD

         “Under [Federal] Rule [of Evidence] 702 and Daubert, district courts must act as

  ‘gatekeepers’ which admit expert testimony only if it is both reliable and relevant.” Rink v.

  Cheminova, Inc., 400 F.3d 1286, 1291 (11th Cir. 2005) (citing Daubert, 509 U.S. at 589). The

  court’s inquiry, however, is a flexible one. Daubert, 509 U.S. at 594. For an expert’s testimony




                                                    2
Case 0:20-cv-60520-RAR Document 111 Entered on FLSD Docket 03/16/2021 Page 3 of 9




  to be admissible, a party must demonstrate that the following elements are satisfied (by a

  preponderance of the evidence):

         (1) the expert is qualified to testify competently regarding the matters he intends to
         address; (2) the methodology by which the expert reaches his conclusions is
         sufficiently reliable as determined by the sort of inquiry mandated in Daubert; and
         (3) the testimony assists the trier of fact, through the application of scientific,
         technical, or specialized expertise, to understand the evidence or to determine a fact
         in issue.

  Rink, 400 F. 3d at 1291-92 (quoting City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548,

  562 (11th Cir. 1998)). While an analysis of the foregoing elements may necessarily entail some

  overlap, the concepts of qualification (first element), reliability (second element), and fit or

  helpfulness (third element) 2 are nonetheless distinct concepts that should not be conflated. Quiet

  Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003).

         In exercising its gatekeeping role, a court should not “make ultimate conclusions as to the

  persuasiveness of the proffered evidence.” Id. Instead, a court should analyze the methodology

  of the expert at issue. Id. See also Daubert, 509 U.S. at 595 (“The focus, of course, must be solely

  on principles and methodology, not on the conclusions that they generate.”). That is because

  “[v]igorous cross-examination, presentation of contrary evidence, and careful instruction on the

  burden of proof are the traditional and appropriate means of attacking shaky but admissible

  evidence.” Daubert, 509 U.S. at 596. In other words, the gatekeeper role of the court “is not

  intended to supplant the adversary system or the role of the jury.” Quiet Tech., 326 F.3d at 1341

  (quoting Maiz v. Virani, 253 F.3d 641, 666 (11th Cir. 2001)).




  2
   The third element “goes primarily to relevance.” Seamon v. Remington Arms Co., LLC, 813 F.3d
  983, 988 (11th Cir. 2016) (quoting Daubert, 509 U.S. at 591).
                                                   3
Case 0:20-cv-60520-RAR Document 111 Entered on FLSD Docket 03/16/2021 Page 4 of 9




                                              ANALYSIS

         Danti’s opinions and testimony should not be excluded. Although the Motion lacks a

  rigorous analytic framework and improperly conflates the distinct requirements of qualification,

  reliability, and helpfulness, 3 Plaintiff does appear to argue that Danti fails to satisfy all three

  requirements. As discussed below, that is not the case.

         I.      QUALIFICATION

         Danti is clearly qualified to serve as an expert in this case. “[E]xperts may be qualified in

  various ways.” United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004). A proposed expert

  may be qualified based on, inter alia, his experience in a field. Id. at 1260-61. “In fact, the plain

  language of Rule 702 makes this clear: expert status may be based on ‘knowledge, skill,

  experience, training, or education.’” Id. at 1261 (emphasis in original). The qualification “inquiry

  is not stringent, and so long as the expert is minimally qualified, objections to the level of the

  expert’s expertise [go] to credibility and weight, not admissibility.” E.g., Clena Invs., Inc. v. XL

  Specialty Ins. Co., 280 F.R.D. 653, 661 (S.D. Fla. 2012) (Rosenbaum, J.) (citations and internal

  quotation marks omitted).

         As noted above, Danti’s Report indicates that he has a wealth of relevant experience in

  seamanship that renders him qualified to provide the opinions in his report. Further, his curriculum

  vitae [DE 67-2] elaborates on his relevant experience. Plaintiff’s primary objection regarding

  qualification is that Danti is not qualified to serve as an expert in this case because Danti is not an

  insurance expert and this is an insurance case. While this is a case where Plaintiff has alleged a




  3
    Plaintiff’s Reply [DE 72] does not clarify or focus any of the issues. Instead, it largely reiterates
  (apparently having copied and pasted) most of the points raised in the Motion, with a few new
  pages of information being added, starting towards the middle of page 11 (consequently causing
  the Reply to exceed the permissible page limit under Local Rule 7.1(c)(2)).
                                                    4
Case 0:20-cv-60520-RAR Document 111 Entered on FLSD Docket 03/16/2021 Page 5 of 9




  breach of an insurance policy, the crux of Danti’s opinions is that Plaintiff’s failure to employ a

  full-time licensed captain played a role in the loss of the Vessel and that experienced captains

  would have acted differently than Plaintiff did with a hurricane approaching. Danti’s experience

  surely qualifies him to opine on such matters (and, as discussed below, these are relevant issues). 4

  Notably, other judges in this district have found Danti qualified “to opine on matters of proper

  seamanship.” See, e.g., Button v. Royal Caribbean Cruises, Ltd., No. 12-CV-23624-UU, 2013

  WL 10180993, at *1 (S.D. Fla. July 22, 2013) (“As the Dean of Instruction at the Chapman School

  of Seamanship for the past 14 years, Danti has the necessary knowledge to opine on matters of

  proper seamanship.”).

         II.     RELIABILITY

         Given the explanations and application in Danti’s Report, Danti’s extensive experience as

  a captain and instructor, and his extensive knowledge regarding hurricane preparedness in this

  context, render his opinions reliable. As reflected in the Committee Note to the 2000 Amendments

  to Rule 702, if an expert “is relying solely or primarily on experience, then the witness must explain



  4
    There is one issue with Danti’s Report that Plaintiff perhaps implied, but did not cogently raise,
  in the Motion by arguing that Danti is not an “insurance expert.” The issue is that Danti’s Report
  specifically opines that Plaintiff breached the Captain Warranty and the hurricane plan. Whether
  Plaintiff “breached” any provisions of the insurance contract is a legal issue for the Court to
  determine based on the facts of the case. However, these statements are not a basis for excluding
  Danti’s testimony. These conclusions are not the crux of Danti’s Report and are not a basis for
  claiming that he is masquerading as an “insurance expert.” Moreover, as Defendant noted in its
  response, there is less risk associated with an expert presenting potential legal conclusions in a
  bench trial (as scheduled here) compared to a jury trial. See Travelers Prop. Cas. Co. of Am. v.
  Barkley, No. 16-61768-CIV, 2017 WL 4867012, at *1 (S.D. Fla. June 2, 2017) (“While Daubert
  requires trial courts to act as gatekeepers to ensure a jury is not exposed to speculative, unreliable
  expert testimony, these concerns are greatly reduced when the expert will testify during a bench
  trial.” (internal quotation marks and citations omitted)). Nevertheless, if Danti testifies at trial,
  Danti may not testify that Plaintiff “breached” the Captain Warranty or the hurricane plan, and
  Danti may not offer any other legal conclusions. He may, however, explain why Plaintiff’s actions
  or inaction led to the loss of the Vessel and why, based on his experience, an experienced captain
  would or would not have acted differently.
                                                    5
Case 0:20-cv-60520-RAR Document 111 Entered on FLSD Docket 03/16/2021 Page 6 of 9




  how that experience leads to the conclusion reached, why that experience is a sufficient basis for

  the opinion, and how that experience is reliably applied to the facts.” Frazier, 387 F.3d at 1261.

  A trial court cannot simply “tak[e] the expert’s word for it.” Id. “[I]t remains a basic foundation

  for admissibility that [p]roposed [expert] testimony must be supported by appropriate validation—

  i.e., good grounds, based on what is known.” Id. (quoting Daubert, 509 U.S. at 590) (internal

  quotation marks omitted).

         In his report, Danti first notes the case materials that he has reviewed and proceeds to

  provide his relevant background, experience, and sources of knowledge. Danti Report at 1-3. He

  then provides relevant factual information pertaining to the Vessel’s hurricane plan, the Captain

  Warranty, a pertinent sea weather analysis leading up to Hurricane Dorian, Vessel specifications,

  and a distance calculation. Id. at 3-4. Danti next sets forth his opinions, providing support for

  each opinion. For instance, in opining that Plaintiff’s failure to employ a full-time licensed captain

  contributed to the loss of the Vessel, Danti explains how a full-time licensed captain would have

  been trained and how such a captain would have monitored a hurricane threat and made contingent

  plans in the event of a such a threat. Id. at 4-5. Danti further explains that a full-time licensed

  captain would have made the decision to, and would have been able to, quickly evacuate the

  Bahamas in time to avoid the hurricane. Id. at 5. In further opining how a full-time licensed

  captain would have acted and in explaining the importance of a hurricane plan, Danti connects his

  relevant experience. He explains how the agreed mooring location in Florida would have provided

  greater hurricane protection, and he discusses his relevant experience in overseeing annual

  hurricane planning at the Chapman School of Seamanship, where he has been for 32 years. Id. at

  5-7. Notably, Chapman maintains approximately 75-100 vessels (on land and in water), and it has




                                                    6
Case 0:20-cv-60520-RAR Document 111 Entered on FLSD Docket 03/16/2021 Page 7 of 9




  never lost a vessel during the hurricane season. Id. at 3, 7. Succinctly, the issues on which Danti

  opines expressly touch on what Danti does – what he has excelled at (and taught) for decades.

         Plaintiff does not appear to quibble with the fact that Danti has extensive background,

  experience, and knowledge in the business of being a vessel captain and in preparing vessels for

  hurricanes. Instead, in arguing against reliability, Plaintiff returns to claiming Danti’s opinions

  are not reliable because this is an insurance case. This argument is completely unavailing (and, to

  the extent Plaintiff is concerned about Danti offering legal conclusions regarding the insurance

  contract, Danti will not be permitted to do so, see supra note 4). Additionally, Plaintiff objects to

  what it believes to be false or disputed facts in Danti’s Report. However, these issues go to weight,

  not admissibility. Plaintiff was free to depose Danti regarding these issues during discovery, and

  it will be free to cross-examine Danti regarding these issues if this case proceeds to trial. See

  Daubert, 509 U.S. at 596 (“Vigorous cross-examination, presentation of contrary evidence, and

  careful instruction on the burden of proof are the traditional and appropriate means of attacking

  shaky but admissible evidence.”). In sum, none of the issues Plaintiff raises sufficiently undermine

  the reliability of Danti’s opinions to merit exclusion.

         III.    HELPFULNESS

         Danti’s testimony will aid the trier of fact in determining one or more facts in issue.

  Provided that Insurer proves a breach of the Captain Warranty, it will also be required to show that

  the breach “increased the hazard” in order to show that Insurer properly denied the Claim on

  account of the breach. See § 627.409(2), Fla. Stat. (“A breach or violation by the insured of a

  warranty, condition, or provision of a wet marine or transportation insurance policy, contract of

  insurance, endorsement, or application does not void the policy or contract, or constitute a defense

  to a loss thereon, unless such breach or violation increased the hazard by any means within the



                                                    7
Case 0:20-cv-60520-RAR Document 111 Entered on FLSD Docket 03/16/2021 Page 8 of 9




  control of the insured.” (emphasis added)). See also Report and Recommendation [DE 103]. A

  “hazard” under § 627.409(2) concerns “danger to the insured vessel itself.”           Great Lakes

  Reinsurance (UK), PLC v. Rosin, 757 F. Supp. 2d 1244, 1258 (S.D. Fla. 2010) (quoting E. Ins.

  Co. v. Austin, 396 So. 2d 823, 825 (Fla. 4th DCA 1981)).

         Here, Danti explains, based upon his specialized knowledge and experience, why

  Plaintiff’s failure to employ a full-time licensed captain – a failure Plaintiff’s manager clearly

  admitted at his deposition, see Report and Recommendation [DE 103] – increased the hazard.

  Danti’s opinions and explanations provide information that is undoubtedly beyond the purview of

  the average lay person. See Frazier, 387 F.3d at 1262 (“[Under the helpfulness] requirement,

  expert testimony is admissible if it concerns matters that are beyond the understanding of the

  average lay person.”). Assuming a breach of the Captain Warranty occurred, Danti fills in the next

  step – why that matters from a practical perspective. This is exactly what the Court needs to know

  in the event it finds a breach of the Captain Warranty, and the information Danti provides seems

  particularly apt for expert testimony given that it is information not possessed by the average lay

  person. Ultimately, because Danti’s testimony will assist the trier of fact with determining “a fact

  in issue,” and because the other Daubert requirements are satisfied, Danti’s expert testimony is

  admissible. See Rink, 400 F. 3d at 1292 (emphasis added).




                                                   8
Case 0:20-cv-60520-RAR Document 111 Entered on FLSD Docket 03/16/2021 Page 9 of 9




                                         CONCLUSION

            For the foregoing reasons, it is ORDERED and ADJUDGED that the Motion [DE 60] is

  DENIED. 5

            DONE AND ORDERED in Fort Lauderdale, Florida, this 16th day of March 2021.




  5
      But see supra note 4.
                                                9
